NUMBER 13-22-00138-CR

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG

THE STATE OF TEXAS,                                                           Appellant,

                                                v.

JAMES CLICK,                                                                    Appellee.


                     On appeal from the 36th District Court
                        of San Patricio County, Texas.


                                        ORDER
 Before Chief Justice Contreras and Justices Benavides and Tijerina
                         Order Per Curiam

       This cause is before this Court on appellee James Click’s fourth motion for

extension of time to file a brief. Appellee’s brief was initially due to be filed on July 14,

2022. This Court granted three motions for extensions of time to file the brief filed by

appellee, and the brief was due on November 2, 2022. Appellee’s counsel represents in

his motion that he is a solo practitioner without any staff, has had numerous cases to
prepare for trial, and in the past week has been sick. Appellee requests a five-day

extension to file the brief on November 7, 2022.

       We grant appellee’s fourth motion for extension of time and order appellee’s brief

to be filed on or before Monday, November 7, 2022. No further extensions of time will be

granted.

                                                                    PER CURIAM


Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed on the
3rd day of November, 2022.




                                           2